DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on February 17, 2022 is acknowledged. Claims 1, 3, 5, 7-14, 17 and 18 remain pending. Claims 5 and 17 were previously allowed. Applicant amended claims 1 and 3. 
Allowable Subject Matter
Claims 1, 3, 5, 7-14, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Oakey et al. (US 2006/0169642 A1) disclose a method of using an automated machine to separate the components (particles, see abstract) of a sample fluid, the method comprising:
inserting a removable cartridge (see Fig. 16) into a holder, wherein the holder comprises supports that create a void such that the cartridge fits between the supports (see [0080] disclosing that the cartridge is plugged into the holder), the supports being coupled to a platform (rest of the body of the holder), the holder comprising an outlet channel for supplying the sample fluid to the cartridge (see [0008]); 
receiving the sample fluid at an input port of the removable cartridge (see [0008]); 
receiving input of operating parameters for a controller (because the machine is automated, it must comprise a controller); and 
starting, by said controller, a pump 45 (see [0057] disclosing a micropump for example) to pressurize the removable cartridge 47 (see Fig. 2A). 
However, Oakey et al. do not disclose or suggest:
1) one or more DLD arrays inside a nanofluidic module of a cartridge, as recited in independent claims 1 and 5; or
2) a holder having the features recited in claim 17. 
Based on the design of the machine disclosed by Oakey et al., there is no motivation to further modify the machine to arrive at the claimed inventions.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796